         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

        Plaintiff,

v.                                                                   Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation,
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE, and
JOHN DOE individuals,

Defendants.

         MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
     DENYING IN PART PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

        On June 9, 2020, the parties appeared before the Court for a hearing on Plaintiff The Trial

Lawyer College’s Motion for Preliminary Injunction. The Court previously granted Plaintiff a

Temporary Restraining Order on May 26, 2020 and entered the Order on May 27, 2020. Also on

May 27, 2020, Plaintiff requested a preliminary injunction on its Lanham Act claims. For the

reasons stated below, the Court grants in part and denies in part Plaintiff’s motion.

                                          I.     Background

        Plaintiff is a nonprofit corporation that provides training programs to lawyers. Defendant

Gerald L. Spence founded Plaintiff in 1993 and has been affiliated with it since that time. The

other individual Defendants have also been affiliated with Plaintiff since the 1990s. Plaintiff began

operating in 1994 at the Thunderhead Ranch in Dubois, Wyoming. In 2012, Plaintiff applied for

and received two federally-registered trademarks. The first, Registration Number 4,197,908 (the
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 2 of 19




‘908 Mark) is a trademark for “TRIAL LAWYERS COLLEGE” in standard characters, without

claim to any particular font, style, size, or color. The second, Registration Number 4,198,054 (the

‘054 Mark) is a trademark for a stylized design of a cloud with a bolt of lightning. Plaintiff has

maintained and used these trademarks in interstate commerce. Plaintiff further has policed the use

of the trademarks.

       Until May 6, 2020, Defendants undisputedly served on Plaintiff’s Board. Plaintiff alleges

that the individual Defendants sought to expend Plaintiff’s funds to build a library in Gerry

Spence’s honor on the land Plaintiff leased. In December 2019 the Board declined to support the

proposal to build the library on land it did not own. Defendant Spence, through the Spence

Foundation, terminated Plaintiff’s lease. Plaintiff vacated the premises.

       On April 28, 2020, Defendants Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low,

and Kent Spence filed a Complaint in Wyoming state district court against Plaintiff The Trial

Lawyers College. In that state court action, Defendants seek to dissolve Plaintiff, audit Plaintiff,

and have the court appoint a receiver to oversee and manage Plaintiff’s funds until the court is able

to decide whether it should dissolve Plaintiff. Two days later, Defendants registered Defendant

“Gerry Spences Trial Lawyers College at the Thunderhead Ranch” as a Wyoming nonprofit

corporation. Defendants accessed Plaintiff’s listservs and used that information to create a new

listserv to send mass emails to recipients whose information they obtained from Plaintiff’s

listservs. Defendants sent the new listserv recipients an email from “Gerry Spence’s Trial Lawyer

College” stating that the old listserv was experiencing difficulties and that Gerry Spence authorized

a new listserv. Defendants also posted a video on YouTube which used both the ‘908 and the ‘054

Marks. The video displays the ‘054 Mark in the left corner. In the video, Spence says, “my vision,




                                                 2
          Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 3 of 19




my friends, for this college, is you. And it will stay alive and beautiful and ringing across the land,

as long as you’re there.” He continues:

        Some people think that Trial Lawyers College is over. Well, I’d like you to know
        a marvelous secret. It’s a secret for some, but now, you know it too. Trial Lawyers
        College is going to continue. It’s going to continue with marvelous new leadership.
        We’re going to continue forwarding the message of our great institution, that we
        are an organization dedicated to teaching our trial lawyers how to fight the good
        battle for ordinary people who need our support and our help. And, we’re going to
        have classes next year where we teach trial lawyers to represent ordinary people.

        On May 6, 2020, the Board split. Defendant Rex Parris testified that this occurred because

of half the Board’s treatment of Gerry Spence. Plaintiff claims that Defendants were not elected

to the Board as of May 6. Defendants dispute the validity of Plaintiff’s actions and claim to be the

rightful Board—or at least still members of the full Board. Defendants sent an email to the new

listserv on that date stating that the individual Defendants were Plaintiff’s new Board. Notably, at

least according to Defendant Parris’s testimony, this position has evolved. Defendant Parris

testified that Defendants and Plaintiffs were still board members as of this time. So Defendants

appear to have abandoned the idea that they are the “new” board—at least for the time being. On

May 12, 2020, Defendants sent an email on the new listserv advertising a speaker in which Plaintiff

contends Defendants were attempting to pass off Defendant Gerry Spence’s Trial Lawyers College

as Plaintiff.

        Fifteen days after Defendants filed the state court action, Plaintiff filed this action in federal

district court alleging Defendants violated the Lanham Act, 15 U.S.C. §§ 1114, et. seq., and 15

U.S.C. § 1125(a) by infringing Plaintiff’s federally-registered trademarks and engaging in unfair

competition, false designation of origin, passing off, and false advertising related to Plaintiff’s

federally-registered trademarks. Plaintiff also alleges Defendants violated the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030, the Defend Trade Secrets Act, 18 U.S.C. § 1836 and Wyo. Stat.



                                                    3
           Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 4 of 19




Ann. § 40-24-101, et. seq., through Defendants’ unauthorized access and misuse of Plaintiff’s

confidential and proprietary computer files.

       The Court granted Plaintiff’s application for a Temporary Restraining Order. Plaintiff now

seeks a preliminary injunction on its Lanham Act claims, contending that Defendants have

irreparably harmed it by: (1) infringing upon Plaintiff’s Marks; (2) intentionally misleading

Plaintiff’s audience into believing that Defendant Gerry Spence’s Trial Lawyers College at

Thunderhead Ranch is Plaintiff; (3) intentionally misleading Plaintiff’s audience into believing

that the Individual Defendants represent Plaintiff; and (4) making myriad false statements in

commerce regarding Gerry Spence’s Trail Lawyers College at Thunderhead Ranch and Plaintiff.

       On June 9, 2020, the parties, by counsel, appeared before the Court for a hearing on

Plaintiff’s motion for a preliminary injunction. 1



       1
          Defendants contend that before the Court can consider the propriety of preliminary
injunctive relief, it must “satisfy itself that it has jurisdiction to hear this case.” Defendants first
argue that the Court should abstain and stay its exercise of subject matter jurisdiction. The Court
considered Defendants’ requested relief and denied the request by separate order. Second,
Defendants contend that this action is improper pursuant to Federal Rule of Civil Procedure 17
because the real parties in interest are not the parties pursing this action. Defendants contend that
because control of Plaintiff is in dispute and unresolved, the Board members bringing the action
do not have standing to assert Plaintiff’s trademark assets. “A real party in interest is the person
who, under governing substantive law, is entitled to enforce the right asserted.” Cascades Dev. Of
Minn., LLC v. Nat’l Specialty Ins., 675 F.3d 1095, 1098 (8th Cir. 2012). Here, the nonprofit
corporation, The Trial Lawyers College, is the registered owner of the Marks. Thus, Plaintiff is
the real party in interest. See McRae v. Smith, 159 F. App’x. 336 (3d Cir. 2005) (unpublished)
(noting that the corporation in a trademark action, not the individual behind the corporation, is the
real party in interest). Defendants’ position regarding Plaintiff has not been a model of
consistency. First, the Spence Foundation evicted Plaintiff from Thunderhead Ranch and
Defendants created a new nonprofit entity. Second, in emails to the listserv, Defendants appear to
assert that they are Plaintiff’s true board and held officer elections without the other faction. Yet
at the hearing, Defendant Rex Parris stated that he believed both factions remained members of
Plaintiff’s Board. Parris also asserted that the new entity is nothing but a shell and a back-up plan
that has not taken any action. But evidence shows that is not the case. Defendants’ faction of the
former Board brought the state court lawsuit to dissolve the Board, created a competing entity, and
allowed the new entity to use Plaintiff’s registered Marks. Someone is sending emails on behalf
of the new entity that use Plaintiff’s Marks. Moreover, the very people Defendants contend have
                                                     4
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 5 of 19




                                         II.     Applicable Law

        As an extraordinary remedy, the district court’s issuance of a preliminary injunction is “the

exception rather than the rule.” Free the Nipple-Fort Collins v. City of Fort Collins, Colo., 916

F.3d 792, 797 (10th Cir. 2019). The party requesting the injunction needs to prove four things to

succeed on its motion: (1) that it is substantially likely to succeed on the merits; (2) that it will

suffer irreparable injury if the court denies the injunction; (3) that the threatened injury without

the injunction outweighs the opposing party’s under the injunction; and (4) that the injunction is

not adverse to the public interest. Id. Disfavored preliminary injunctions exhibit one of three

characteristics: (1) it mandates action rather than prohibiting it; (2) it changes the status quo; or

(3) it grants all the relief that the moving party could expect from a trial win. Id.




no ability to bring a suit on Plaintiff’s behalf currently represent Plaintiff in the state court action.
The Court takes judicial notice that Defendants do not assert in the state court action that the
plaintiffs in their case have no standing or authority to represent The Trial Lawyers College. To
allow Defendants to continue to use Plaintiff’s Marks to assert that their new entity is The Trial
Lawyers College while the state court sorts out who controls the Board changes the status quo.
See Timbisha Shoshone Tribe v. Kennedy, 687 F. Supp. 2d 1171, 1189 (E.D. Cal. 2009)
(disallowing a faction to govern another faction without having been elected to do so and stating
that to hold otherwise would grant relief that goes beyond preservation of the status quo). Under
Defendants’ logic, any time a faction of a board contends that another faction of the board engaged
in an unauthorized action, the corporation could never defend itself or its property from attack. In
this case, that would mean allowing the faction to prevail in dismissing a trademark action where
those same members allowed a new entity they created to use the corporation’s trademarks. And
Defendants provide the Court with no law to justify its position that Plaintiff’s Board lacks the
authority to bring the instant action on Plaintiff’s behalf. In contrast, courts have held for a century
that in the event of deadlock, someone—the president, a shareholder—may sue or defend on behalf
of the corporation “where the need for action to preserve vital corporate interests was urgent.”
Conlee Const. Co. v. Cay Const. Co., 221 So.2d 792, 795 (Fla. Dist. Ct. App. 1969); see also Regal
Cleaners & Dyers, Inc. v. Merlis, 274 F. 915, 916 (2d Cir. 1921). And another non-profit using a
corporation’s registered trademarks with the blessing of a non-majority faction of the Board
certainly fits that bill. Put simply, the Court need not determine which faction of the Board controls
Plaintiff to enjoin Defendants from allowing a newly formed nonprofit entity to use Plaintiff’s
marks.
                                                   5
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 6 of 19




                                            III.       Analysis

       After the Court issued the Temporary Restraining Order, Defendants claim that they

removed Gerry Spence’s YouTube video, although Plaintiff asserts the video is still privately

available. They also recorded a name change for Defendant Gerry Spence’s Trial Lawyers College

at Thunderhead Ranch to “Gerry Spence’s Trial Institute at Thunderhead Ranch.” In their response

to Plaintiff’s motion, and confirmed at the hearing, Defendants stipulate that they will agree to the

requested relief to the extent it conforms to the Temporary Restraining Order and not use Plaintiff’s

trademarks in connection with any new or competing entity to Plaintiff. Defendants also said they

would limit their use to “Gerry Spence’s Trial Institute,” a name the Court allows them to use for

the time being. Defendants expressed concern, however, that this stipulation would still not

resolve the matter because it believed: (1) that Plaintiff sought to prohibit Defendants from using

the name “Gerry Spence”; and (2) that Plaintiff sought to enjoin Defendants from stating that they

are still affiliated with Plaintiff or using “The Trial Lawyers College” in any context whatsoever.

Plaintiff responded that it does not seek to enjoin Gerry Spence from using his own name. It also

stated it does not seek to limit Defendants from referring to “The Trial Lawyers College.” That

leaves as the only disputed issues before the Court the extent to which Defendants can use the

Marks to give the public the impression that Defendants’ new entity is actually “The Trial Lawyers

College” and the use of the geographic location “Thunderhead Ranch.” For the reasons discussed

below, the Court will preserve the status quo while the state proceeding is ongoing. Accordingly,

Defendants shall not use Plaintiff’s Marks to market itself as if it is in fact “The Trial Lawyers

College” or its faculty as faculty of “The Trial Lawyers College” unless and until such time as the

state court makes a ruling to that effect. This preliminary injunction does not prohibit Defendants

from referencing “The Trial Lawyers College” in explaining that they have sued Plaintiff in state



                                                   6
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 7 of 19




court to challenge the control of the Board, but it does enjoin them from saying that they

definitively are the Board of “The Trial Lawyers College” or to use Plaintiff’s Marks to promote

their new nonprofit entity. Utah Lighthouse Ministry v. Foundation for Apologetic Information &

Research, 527 F.3d 1045, 1054 (10th Cir. 2008). Furthermore it does not prohibit Defendants

from using the name “Gerry Spence” or the geographic location “Thunderhead Ranch.”

                           A.      Likelihood of Success on the Merits

       The owner of a registered mark may bring an action for infringement pursuant to § 32 of

the Lanham Act against any person who:

       use[s] in commerce any reproduction, counterfeit, copy, or colorable imitation of
       [the] registered mark in connection with the sale, offering for sale, distribution, or
       advertising of any goods or services on or in connection with which such use is
       likely to cause confusion, or to cause mistake, or to deceive . . . .

15 U.S.C. § 1114(1)(a). Similarly, the owner of a valid mark may sue any person pursuant to

§ 43(a) of the Lanham Act who:

       uses in commerce any word, term, name, symbol, or device, or any combination
       thereof, or any false designation of origin, false or misleading description of fact,
       which . . . is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person . . . .

15 U.S.C. § 1125(a).

       “The elements of an infringement claim under § 43(a) are (1) that the plaintiff has a

protectable interest in the mark; (2) that the defendant has used an identical or similar mark in

commerce; and (3) that the defendant’s use is likely to confuse consumers.” 1-800 Contacts, Inc.

v. Lens.com, Inc., 722 F.3d 1229, 1238 (10th Cir. 2013) (internal citation and quotation marks

omitted). With the exception that “the registration of a mark serves as prima facie evidence of

both the mark’s validity and the registrant’s exclusive right to use it in commerce,” an infringement



                                                 7
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 8 of 19




claim under § 32 has nearly identical elements. Id. “The central question in a typical infringement

action under either § 32 or § 43(a) is whether the defendant’s use of the plaintiff’s mark is likely

to cause consumer confusion.” Id. For its false advertising claim, Plaintiff must prove:

       “(1) that defendant made material false or misleading representations of fact in
       connection with the commercial advertising or promotion of its product; (2) in
       commerce; (3) that are either likely to cause confusion or mistake as to (a) the
       origin, association or approval of the product with or by another, or (b) the
       characteristics of the goods or services; and (4) injure the plaintiff.”

Cottrell, Ltd. v. Biotrol Int’l Inc., 191 F.3d 1248, 1252 (10th Cir. 1999).

       Confusion can take many forms. 1-800 Contacts, 722 F.3d at 1238. Direct confusion may

result when consumers mistakenly believe that the plaintiff is the origin of the defendant’s services,

which allows the defendant to capitalize on the plaintiff’s good name. Id. The “classic case” of

direct confusion occurs when a customer seeking to buy the plaintiff’s product mistakenly buys

the defendant’s product because of the similarity of the marks. Id. Another type of confusion is

reverse confusion, which occurs when a consumer mistakenly believes that the defendant is the

origin of the plaintiff’s services. Id. at 1239. In that situation, the defendant does not try “to take

a free ride on the plaintiff’s reputation,” but instead would “drown out the value of the plaintiff’s

mark.” Id. Confusion may also arise from a mistaken belief in common sponsorship or affiliation.

Id. Finally, the Tenth Circuit has also recognized “initial-interest confusion,” a distinct theory that

“results when a consumer seeks a particular trademark holder’s product and instead is lured to the

product of a competitor by the competitor’s use of the same or similar mark.” Id. In this scenario,

the improper confusion occurs even if the consumer becomes aware of the defendant’s actual

identity before purchasing the product. Id.

       The Tenth Circuit has identified six non-exhaustive factors—known as the King of the

Mountain factors—as relevant to whether a likelihood of confusion exists:



                                                  8
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 9 of 19




       (a) the degree of similarity between the marks;
       (b) the intent of the alleged infringer in adopting its mark;
       (c) evidence of actual confusion;
       (d) the relation in use and the manner of marketing between the goods or services
           marketed by the competing parties;
       (e) the degree of care likely to be exercised by purchasers; and
       (f) the strength or weakness of the marks.

Id. (quoting King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089–90

(10th Cir. 1999)). A court should not apply these factors mechanically. Id.

       In this case, Plaintiff undisputedly has a protectable interest in its Marks. Likewise, no

party disputes that Defendants have used Plaintiff’s Marks in commerce. And Defendants’ intent

in using Plaintiff’s Marks appears to be advertising that Gerry Spence’s Trial Lawyer’s College at

Thunderhead Ranch is The Trial Lawyers College and will be offering services in the future as

The Trial Lawyers College. This is evident from the video Defendants posted on YouTube where

Gerry Spence, speaking with the ‘054 Mark in the background and on the screen, said that “Trial

Lawyers College is going to continue. It’s going to continue with marvelous new leadership.

We’re going to continue forwarding the message of our great institution.” The video further

referenced classes in the future. And emails Defendants sent on the listserv refer to the entity’s

directors as “The TLC Board of Directors” and reference a speaker as “a leading faculty member

of Gerry Spence’s Trial Lawyer’s College.” Defendants further sent emails that implied that Gerry

Spence authorized a new listserv on behalf of Plaintiff. The first two factors weigh in Plaintiff’s

favor. See Central Bancorp, Inc. v. Central Bancompany, Inc., 385 F. Supp. 3d 1122, 1140 (D.

Colo. 2019) (stating that an “inquiry into the defendant’s intent is deemed relevant under the

presumption that some alleged infringers adopt a similar mark hoping that consumers will be

confused and thereby mistakenly give their business to the defendant”).




                                                9
           Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 10 of 19




       The Court believes the confusion Defendant created is self-evident. Defendants are using

Plaintiff’s Mark while referring to their new entity as Plaintiff. Defendants used Plaintiff’s

customer email list—the exact same marketing platform that Plaintiff uses—to inform those

consumers that their new entity was Plaintiff and that they were Plaintiff’s Board. Plaintiff

presented evidence both in its motion and at the hearing that Plaintiff’s alumni are confused about

whether Defendant’s new entity is Plaintiff. At the hearing, Plaintiff’s witness, James Clary,

testified that he experienced confusion when he received emails from Gerry Spence’s Trial

Lawyers College at Thunderhead Ranch. This was particularly so because he was unaware of any

problems with the listserv and the need to create a new listserv as stated in the email. Clary also

testified that he and other members of the Board have spent the vast majority of May appearing

before alumni groups to explain what has happened. He stated that he and the other members of

the Board receiver numerous questions from a confused alumni base. Plaintiff also provided the

declaration of its Director of Communications, Melissa Butcher. Butcher provided exhibits of

email and Facebook posts from Plaintiff’s alumni who expressed confusion about whether two

Boards existed and which “iteration of trial lawyers college” was promoting a seminar. 2

Defendants argue that these fail to show actual confusion because no proof exists these alumni saw

Defendants use Plaintiff’s Marks. But the Facebook posts and the email demonstrate the alumni’s

awareness of more than one Board and Plaintiff provided evidence that Gerry Spence’s Trial

Lawyers College at Thunderhead Ranch emailed its alumni.




       2
          Defendants argue that these Facebook posts and emails are “unauthenticated, out of
court statements by third parties, and as such are inadmissible as hearsay and for lack of
foundation and authentication.” But a district court may consider hearsay in determining
whether to grant a preliminary injunction. Mullins v. City of N.Y., 626 F.3d 47, 52 (2d Cir.
2010). “The admissibility of hearsay under the Federal Rules of Evidence goes to weight, not
preclusion, at the preliminary injunction stage.” Id.
                                                10
         Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 11 of 19




        Additionally, Defendants’ use of names similar in sound or appearance to Plaintiff’s Mark

has created confusion. Defendants’ listserv has contained names such as “Trial Lawyers” and

“Trial Warriors” (which has a similar sound to “lawyers” if pronounced “lȯi-ǝrs”). The Court

concludes that this has created further confusion to listserv recipients. The third and fourth factors

weigh in Plaintiff’s favor. See King of the Mountain, 185 F.3d at 1089 (“Typically the greater the

similarity between the products and services, the greater the likelihood of confusion.”).

        No matter the degree of care consumers are likely to exercise, they are likely to experience

confusion. Let’s consider the average attorney who had a colleague recommend a seminar from

the Trial Lawyers College. That attorney would likely not expect to find two entities with the

same name in the same market advertising to the same clientele. Accordingly, whatever amount

of care an attorney seeking a continuing legal education seminar would normally exercise, “it is

thwarted to degree the Court cannot ignore in circumstances such as these.” Central Bancorp,

Inc., 385 F. Supp. 3d at 1143 (comparing two banks with identical names). This factor weighs in

Plaintiff’s favor.

        Finally, the Court considers the strength of the Marks. The Supreme Court has created five

categories of increasing distinctiveness and strength: “(1) generic; (2) descriptive; (3) suggestive;

(4) arbitrary; or (5) fanciful.” Heartsprings, Inc. v. Heartspring, Inc., 143 F.3d 550, 555 (10th Cir.

1998) (citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992)). “A strong

trademark is one that is rarely used by parties other than the owner of the trademark, while a weak

trademark is one that is often used by other parties.” First Savings Bank, F.S.B. v. First Bank Sys.,

Inc., 101 F.3d 645, 653 (10th Cir. 1996). The ‘054 Mark—the stylized cloud with a thunderbolt—

is an arbitrary or fanciful mark. “An arbitrary mark has a common meaning unrelated to the

product for which it has been assigned.” Id. at 654–55. A fanciful mark “signifies nothing but the



                                                 11
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 12 of 19




product.” Id. The ‘908 Mark, however, is not as strong. It is either descriptive or suggestive. “A

descriptive term describes a characteristic of a product or service.” Id. A suggestive mark

“suggests rather than describes a characteristic of the product and requires the consumer to use

imagination and perception to determine the product’s nature.” Id. The Court notes that Plaintiff

was the only “trial lawyers college” in Wyoming, a fact that goes to the weight of the ‘908 Mark’s

strength. The Court concludes this factor also weighs in Plaintiff’s favor.

       Considering each of the non-exclusive King of the Mountain factors, the Court concludes

Plaintiff is likely to prevail on its Lanham Act claims.

                                     B.      Irreparable Injury

       “What makes an injury ‘irreparable’ is the inadequacy of, and the difficulty of calculating,

a monetary remedy after a full trial.” Free the Nipple, 916 F.3d at 806. Courts have held that

“[e]vidence of loss of control over business reputation and damage to goodwill could constitute

irreparable harm.” Central Bancorp, Inc., 385 F. Supp. 3d at 1144 (quoting Reed Enterprises,

LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013)). As mentioned above,

Plaintiff presented evidence at the hearing that its customers were confused about whether

Defendants’ new entity was Plaintiff. And this is certainly understandable. Defendant Spence

stated in the YouTube video that “Trial Lawyers College is going to continue . . . with marvelous

new leadership.” Because a customer intending to give its business to Plaintiff could very easily

mistakenly sign up for one of Defendants’ seminars, the Court finds irreparable harm. The

customer may not even know that she made the mistake because she has no reason to ask, “Did I

really intend to take a class from this Trial Lawyers College?” Central Bancorp, Inc., 385 F. Supp.

3d at 1145. Plaintiff also provided evidence of monetary loss. Clary testified at the hearing that




                                                 12
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 13 of 19




Plaintiff has lost approximately ten percent of its monthly donations since Defendants began using

Plaintiff’s Marks. For these reasons, Plaintiff has established a threat of irreparable harm.

                                     C.     Balance of Harms

       “The third preliminary-injunction factor involves balancing the irreparable harms

identified above against the harm that the preliminary injunction causes [Defendants].” Free the

Nipple, 916 F.3d at 806. Plaintiff has invested in building awareness of itself and its mark since

the 1990s. With Defendants’ competing entity, Plaintiff potentially stands to lose some of that

investment and to suffer the irreparable harms noted above. Central Bancorp, Inc., 385 F. Supp.

3d at 1145. Against this, the Court must balance the cost to Defendants of requiring the new entity

to operate under another name. Defendants have already presented evidence that they changed the

name of their nonprofit entity to remove “Trial Lawyers College.” Plaintiff has made a strong

showing that the balance of harms tips in its favor.

       Defendants contend that Plaintiff cannot obtain injunctive relief because the Board

members acting on Plaintiff’s behalf have unclean hands because they have violated Wyoming

law. No court has made this determination as of this time.

                                       D.     Public Interest

       “Public interest can be defined in a number of ways, but in a trademark case, it is most

often a synonym for the right of the public not to be deceived or confused. Big O Tires, Inc. v.

Bigfoot 4X4, Inc., 167 F. Supp 2d 1216, 1228 (D. Colo. 2001) (quoting Opticians Ass’n of Am. V.

Independent Opticians of Am., 920 F.2d 187, 197 (3d Cir. 1990)). Having established Defendants

created a likelihood of consumer confusion by the concurrent use of Plaintiff’s Marks, it follows

that if Defendants’ use continues, Defendants would damage the public interest. Id.




                                                 13
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 14 of 19




                                      E. Scope of Injunction

                              1.     Use of “Thunderhead Ranch”

       Plaintiff contends that Defendant cannot avoid infringement by adding a geographic term

to a protected mark—i.e., “Trial Lawyers College at Thunderhead Ranch.” The Court agrees. To

the extent that Plaintiff’s argument extends to any use of the location “Thunderhead Ranch,”

however, the Court declines to extend the scope of the injunction that far. For one, Plaintiff has

never sought to trademark “Thunderhead Ranch.” It is a place it leased from the Spence

Foundation to hold its seminars. Geographically descriptive terms are not inherently distinctive

and can be protected as trademarks only upon proof that through usage they have become

distinctive. 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 14:1 (5th

ed. 2017). “If a geographic term is used merely to indicate the location or origin of goods and

services, it is purely descriptive.” Id. Without more, the geographic term cannot serve “the

trademark function of identifying one person’s goods and distinguishing them from goods made

or sold by others in the same locality.” Id. Geographically descriptive terms “can only achieve

trademark or service mark status upon the acquisition of secondary meaning.” Id. Plaintiff does

not appear to make this argument. Instead, it appears to only suggest that Defendants addition of

“at the Thunderhead Ranch” to an iteration of “Trial Lawyers College” causes confusion. Thus,

this preliminary injunction enjoins Defendants from using the geographic location “Thunderhead

Ranch” in conjunction with “Trial Lawyers College” to market the new entity. This preliminary

injunction does not enjoin or restrain Defendants from referencing or stating that classes will be

held at Thunderhead Ranch—a ranch owned by the Spence Foundation.




                                               14
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 15 of 19




                  2.      Use of “Gerry Spence Trial Institute” or Other Names

       Prior to the hearing, Defendants had used “Trial Lawyers,” “Trial Lawyers College,” and

“Trial Warriors College” in the headings of listserv emails. In post-hearing briefing, Defendants

represent that they have deactivated the prior listserv and started over with a listserv using the

name “Gerry Spence’s Trial Institute.” The Court concludes that the use of the name “Gerry

Spence’s Trial Institute” does not constitute infringement. Plaintiff has no protectable interest in

Gerry Spence’s name and the name “Trial Institute” is sufficiently generic and distinct from “Trial

Lawyers College” to avoid confusion. Vail Assoc., Inc. v. Vend-Tel-Co., Ltd., 516 F.3d 853, 873

(10th Cir. 2008) (noting that an entity cannot obtain a complete monopoly on a descriptive term,

such as the word “Trial”). Defendants, however, should refrain from continuing to use Plaintiff’s

Marks—“Trial Lawyers College”—and names that sound similar to Plaintiff’s Marks like “Trial

Warriors College.” Indeed, it appears that Defendants used such similar sounding names to

minimally comply with the Court’s Temporary Restraining Order and to cause further confusion

to recipients as to whether they were receiving a message from Plaintiff. Defendants shall cease

further use of misleading terms that infringe upon Plaintiff’s Marks.

                              3.      Signage at Thunderhead Ranch

       Defendants represent that four signs were present leading to or on the Thunderhead Ranch

that say “Trial Lawyers College.” They claim to have removed the two roadside signs as well as

a sign on the side of a barn. They represent that they will remove a sign hanging from an arch as

soon as they can obtain an appropriate lift or ladder.

       In dispute is a commissioned piece of artwork depicting the ‘054 Mark—a stylized design

of a cloud with a bolt of lightning. Defendants assert that they do not need to remove this because

the ‘054 Mark is identical to Thunderhead Ranch’s cattle brand, which was registered in the



                                                 15
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 16 of 19




Wyoming Brand book before Plaintiff registered it. Although the court acknowledges that the

proposition of branding livestock is similar to the principles underlying trademark law, the use of

the cattle brand is not at issue in this case. If the Spence Institute runs cattle on the land—

something it has not contended—the Court would not prohibit it from branding its cattle with the

‘054 Mark. But Defendants have plans for a competitor—Gerry Spence’s Trial Institute—to use

the property as a site for continuing legal education. Testimony at the hearing indicated that the

Board put much thought into what Plaintiff would trademark. According to Defendant Parris, the

Board, which included Gerry Spence, decided to trademark the ranch’s cattle brand as Plaintiff’s

symbol. The pictures presented to the Court show that participants in the program had their picture

taken in front of the artwork at the barn. Plaintiff presented evidence that the ‘054 Mark has

become associated with its goods and services. Defendants cannot continue displaying the artwork

depicting the ‘054 Mark.

                                4.     The Individual Defendants

       In sum, Plaintiff has satisfied all four preliminary injunction factors. Defendants assert

that the Court should not enjoin the individual Defendants. They argue that Plaintiff simply has

lumped all individual Defendants together “because they were the Board members that Plaintiff

purported to kick off the Board.” But Plaintiff has provided the Court with evidence that some of

the individual Defendants has participated in infringing Plaintiff’s Marks. Defendant Gerald

Spence used Plaintiff’s Marks in the YouTube video marketing his new entity.

       Defendant Joseph Low held himself out in an email as “a leading faculty member of Gerry

Spence’s Trial Lawyer’s College” rather than a former faculty member of Trial Lawyer’s College.

Although Defendant Parris testified at the hearing that Defendant Gerry Spence’s Trial Lawyers

College at Thunderhead Ranch has not been engaging in any conduct, Plaintiff has provided



                                                16
           Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 17 of 19




evidence squarely refuting that assertion. Plaintiff referenced an interview that Defendant Parris

and Defendant Low gave to Dan Ambrose, one of Plaintiff’s alumni, on April 30, 2020.3 In that

interview, Low states that “Rex [Parris] has been selected, hand-picked, as it is, by Gerry Spence

to further on and actually be the new leadership of Gerry Spence’s Trial Lawyers College at

Thunderhead Ranch.” Low went on to state that “as a result, Rex has been putting in an enormous




       3
         The Court allowed the parties to submit supplemental briefing following the preliminary
injunction hearing in order to set forth their positions in more detail. Defendants filed an objection
to Plaintiff attaching evidence. Specifically, Defendants argued that the Court “closed” evidence
at the hearing. Defendants argue that the Court should give them the opportunity to rebut this
evidence. The Court did say that it closed evidence. But it had also just listened to Defendant
Parris testify that he did not think Gerry Spence’s Trial Lawyers College at Thunderhead Ranch
even existed “other than a name.” Parris further testified that he was not a member of a board or
an officer of the new nonprofit. He further testified he did not hold any position with the new
nonprofit. When the Court asked Defendant to clarify that his testimony was that he has nothing
to do with the new entity, Defendant Parris said, “That’s correct.” He continued that he “never
actually thought [the new entity] was going to do anything.” The Court continued: “I want the
record to be clear, just because you think the entity hasn’t done anything doesn’t mean you haven’t
been aware of it and it wasn’t sitting there just in case somebody needed an entity.” Parris
responded: “I have not had anything to do with that entity.” Given Plaintiff’s unequivocal and
unqualified testimony under oath concerning his lack of involvement with the entity and lack of
personal activity infringing upon Plaintiff’s marks, the Court chose not to allow presentation of
additional evidence mentioned by Plaintiff’s counsel during closing arguments.
        The evidence attached to Plaintiff’s post-trial briefing demonstrates that Mr. Parris
apparently misunderstood the Court’s direct and probing questions about his involvement with
Defendant Gerry Spence’s Trial Lawyers College at Thunderhead Ranch when he stated he had
no involvement with the entity. And Mr. Parris and the other Defendants do not contest that
Defendant Low and Mr. Parris participated in the interview referenced by Plaintiffs or that the
statements quoted by Plaintiff are inaccurate or misleading. For these reasons, as a matter of
judicial economy and to save Mr. Parris the trouble of having to appear under oath at another
hearing, the Court OVERRULES Defendants’ objection. The Court further finds that the
additional evidence submitted by Plaintiff has sufficient indicia of reliability to justify its
admission at this time. The Court further DENIES Defendants’ request to “rebut” the evidence,
as any rebuttal would seemingly be nothing more than argument about its relevance, which the
Court has considered and weighed in exercising its discretion to admit it. The Court notes that
Defendants complain the interview excerpts with Mr. Parris are incomplete. The Court will allow
Defendants to introduce a complete copy of the full interview into evidence and the Court will
fully consider the statements in context. If the Court determines that Mr. Parris’ interview, taken
in context, demands a different result than reached in this decision, the Court will amend this Order
sua sponte.
                                                 17
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 18 of 19




amount of time putting that together and they’ve asked me to help as well. So that’s occupying a

lot of time.” Later in the interview, Parris said “if you spend three weeks at the Trial Lawyers

College, we want you to walk out and be able to kick anybody’s ass you run into.” Plaintiff

provided a post that Defendant Parris posted on the new listserv on June 5, 2020 talking about how

the dissolution of a corporation is like the dissolution of the marriage, showing his use of the new

listserv. The Court concludes that Defendants Low and Parris have engaged in individual acts of

infringement as Plaintiff demonstrated that they used Plaintiff and the new entity interchangeably.

       Plaintiff attached exhibits of Defendant John Zelbst and Kent Spence’s websites.

Defendant Zelbst claims to be “a graduate of and a Board and Faculty Member of the Gerry Spence

Trial Lawyers College, DuBois, Wyoming.” Defendant Kent Spence claims he is affiliated with

the Trial Lawyers College and a Board member. Neither John Zelbst nor Kent Spence appear to

be promoting or identifying a competing college or entity to Plaintiff. And the Court will not

enjoin or restrain Defendants from stating their legal position in the state law action. Although the

Court will not restrain or enjoin Defendants John Zelbst or Kent Spence, it notes that this

preliminary injunction covers persons acting in concert or active participation with the enjoined

parties. Moreover, the Court will reconsider this denial as to Defendants Zelbst and Kent Spence

if Plaintiffs point to fresh evidence that Mr. Zelbst and Kent Spence are participating in acts of

infringement.

                                          IV.     Conclusion

       For the reasons set forth above, the Court GRANTS IN PART and DENIES IN PART

Plaintiff’s Motion for Preliminary Injunction (Doc. 29). Accordingly, Defendant Gerry Spence’s

Trial Lawyers College at Thunderhead Ranch, Gerald Spence, Rex Parris, and Joseph Low are

RESTRAINED and ENJOINED from (1) infringing on either of Plaintiff’s Marks and (2) engaging



                                                 18
        Case 1:20-cv-00080-JMC Document 46 Filed 06/16/20 Page 19 of 19




in any false designations of origin, passing off, false and misleading statements, false advertising,

and/or unfair competition related to Plaintiff’s Marks and Plaintiff’s services. Specifically, this

means Defendants shall not: (1) use Plaintiff’s Marks to market or promote itself as if it is in fact

“The Trial Lawyers College,” (2) use Plaintiff’s Marks to market its faculty as faculty of “The

Trial Lawyers College,” (3) purport definitively to be Plaintiff’s true Board unless and until such

time as the state court makes a ruling to that effect or (4) use linguistic plays on words or various

terms associated with The Trial Lawyers College to create or cause confusion as to whether

Defendants are acting as The Trial Lawyers College. To make clear, this preliminary injunction

does not prohibit Defendants from: (1) referencing “The Trial Lawyers College” itself; (2) using

the name “Gerry Spence” or “Thunderhead Ranch”; (3) referencing the fact that Defendants are

alumni of Plaintiff and have a historical association with Plaintiff; (4) referencing or describing

their claimed, but not judicially recognized, status as set forth in the ongoing state court litigation

to challenge the control of the Board; and (5) making commentary regarding or fair use of

Plaintiff’s Marks.

       IT IS SO ORDERED.

                                                               Entered for the Court
                                                               this the 16th day of June, 2020

                                                               /s/ Joel M. Carson III______
                                                               Joel M. Carson III
                                                               United States Circuit Judge
                                                               Sitting by Designation




                                                  19
